DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

Claims 11-20 and  are rejected under 35 U.S.C. 101.
The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  
Step 1:
Claim 11 is drawn to a method.
Step 2A Prong 1:
Claim 1 recites “an information providing method for a trip… comprising: determining a destination of the trip…; providing the second user with a tip proposed to the destination when a degree…; and providing a second user with a second trip proposal …, wherein in the second trip proposal, a degree of recommendation of the trip proposal is increased from the first trip proposal”;  As such these recitations are directed to the mathematical concepts grouping within abstract ideas.  Accordingly, these claims recite an abstract idea.
Step 2A Prong 2:
The claims recite the additional elements “storage unit”.  The additional elements appears to be merely data collection required to perform the abstract idea recited and as such is insignificant extra solution. Accordingly, this additional limitation does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Furthermore, the additional element do not improve the functioning of a computer or to any other technology or technical field. The additional element does not implement the mathematical concept with a particular machine or effect a transformation.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional element considered individually or in ordered combination is well-understood, routine and conventional activities.
Therefore claim 11 is not patent eligible.
As per claims 12-20, similar analysis is done as in claim 1 and are not patent eligible for the same reasons above.  It is noted that the dependent claims do not include additional limitations that are significantly more than the abstract idea, the dependent claims recite 
Therefore, claims 11-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10/591307. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kahn et al., US Pg. Pub. No. (20150168150) referred to hereinafter as Kahn.
As per claim 1, Kahn teaches an information providing device for a trip to multiple users including a first user and a second user, the information providing device comprising circuitry configured to: determine a destination of the trip based on a degree of interest of the first user (see at least summary Para 0018, 0025-0031); provide the second user with a first trip proposal to the destination when a degree of interest of the second user in the destination is greater than or equal to a predetermined degree-of-interest threshold value (see at least summary Para 0018, 0025-0031); and provide the second user with a second trip proposal to the destination when the degree of interest of the second user in the destination is less than the predetermined degree-of-interest threshold value, wherein in the second trip proposal, a degree of recommendation of the trip proposal is increased from the first trip proposal (see at least summary Para 0018, 0025-0031).

As per claim 2, Kahn teaches an information providing device according to claim 1, wherein the circuitry provides the first trip proposal when trip preference of the second user is greater than or equal to a predetermined trip preference threshold value (see at least summary Para 0018, 0025-0031).

As per claim 3, Kahn teaches an information providing device according to claim 2, wherein the circuitry is configured to store data related to burden on each user when taking a trip in a storage unit in association with each situation of the user, read from the 

As per claim 4, Kahn teaches an information providing device according to claim 1, wherein when providing the second trip proposal, the circuitry is configured to add a destination that is a location in which a user provided with the second trip proposal has a relatively high degree of interest and the location is within a predetermined range from a location originally set as the destination (see at least summary Para 0018, 0025-0031).

As per claim 5, Kahn teaches an information providing device according to claim 1, wherein the circuitry is configured to provide the second user with the second trip proposal including information, which recommends a location set as the destination, obtained from the first user when the degree of interest of the second user in the set location is less than the predetermined degree-of-interest threshold value (see at least summary Para 0018, 0025-0031).

As per claim 6, Kahn teaches an information providing device according to claim 5, wherein the circuitry is configured to provide the second trip proposal including the recommendation information for the location obtained from the first user under a condition that a degree of affinity between the multiple users is greater than or equal to a 

As per claim 7, Kahn teaches an information providing device according to claim 1, wherein when at least one of the multiple users has a difficulty in traveling to a location that is set as the destination, the circuitry is configured to present a traveling means that copes with the difficulty of the user when providing the trip proposal (see at least summary Para 0018, 0025-0031).

As per claim 8, Kahn teaches an information providing device according to claim 1, wherein the circuitry is configured to acquire data related to a social relation between the multiple users, compare trip-related privileges of the multiple users based on the acquired data related to the social relation, and provide a user having a relatively low trip-related privilege with a trip proposal including a message from a user having a relatively high trip-related privilege (see at least summary Para 0018, 0025-0031).

As per claim 9, Kahn teaches an information providing device according to claim 2, wherein the circuitry is configured to acquire a response from at least one of the multiple users to the trip proposal and update at least one of a degree of affinity between the multiple users, the degree of interest in a location set as the destination, and the trip preference based on the acquired responses (see at least summary Para 0018, 0025-0031).
.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MUSSA A SHAAWAT/Primary Examiner, Art Unit 3665